C. PFEIFFER TROWBRIDGE, Circuit Judge.
This matter coming on before the court on the motions to dismiss the third party complaint filed by the third party defendants, General Motors Corporation and Padrick Chevrolet Co., and the court, having heard argument of counsel and being otherwise fully advised in the premises, finds as follows —
The third party complaint, in effect, alleges that the accident in question resulted from the negligence of the third party defendants and not from any negligence of the original defendants.
There is no contribution between joint tortfeasors in this state. What is alleged in the third party complaint states a defense against the original suit. If the jury finds that the defendants were guilty of negligence proximately causing the damages complained of, the defendants would have no cause of action over against the third party defendants. On the other hand, if the original defendants are found not to be liable, there would be no loss.
Counsel for the original defendants, and third party plaintiffs, Cecil Prescott Distributors, Inc., and Herschel G. Edwards, announced at the hearing that he would not seek leave to amend his third party action.
It is thereupon ordered and adjudged that the third party defendants’ motions to dismiss the third party complaint are granted, and that the third party defendants, General Motors Corporation and Padrick Chevrolet Co., go hence without day.